Citation Nr: 1420385	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to initial ratings higher than 10 percent prior to August 14, 2012, and higher than 20 percent thereafter, for hepatitis C.

2.  Entitlement to an initial rating higher than 10 percent for cirrhosis of the liver.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  A November 2011 rating decision effectuated a September 2011 Board decision which found severance of service connection for the Veteran's hepatitis C improper.  A June 2012 rating decision granted service connection for cirrhosis of the liver as secondary to hepatitis C.  A September 2012 rating decision increased the Veteran's ratings for hepatitis C from 10 to 20 percent, and for cirrhosis of the liver from noncompensable to 10 percent.  A March 2013 rating decision denied a claim of entitlement to TDIU.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a January 2014 medical opinion obtained in response to the Board's December 2013 remand, a VA physician provided the following opinion on the effect of the Veteran's service-connected hepatitis C and cirrhosis of the liver on employability:

This veteran's chronic liver disease is serious and symptomatic.  It is as likely as it is unlikely that he would not be able to find gainful employment because of the severity of his liver condition, the likelihood he could become ill, or not be able to attend, or perform even the lightest and most menial tasks and or duties.

The Board finds that the January 2014 medical opinion is inadequate since it is grammatically confusing, and it appears to base the conclusion on the likelihood that the Veteran could become ill in the future-rather than on the current severity of his disabilities.  Therefore, remand is warranted to obtain a new medical opinion as to the impact of the Veteran's service-connected hepatitis C and cirrhosis of the liver on his ability to secure or follow a substantially gainful occupation.

Furthermore, the Veteran testified at his September 2013 videoconference hearing that his hepatitis C and cirrhosis of the liver have gotten worse since his June 2012 VA examination.  See transcript, pp. 3, 6-7.  As the severity of his service connected disabilities has allegedly worsened, and as their severity is inextricably intertwined with his claim for a TDIU, new examinations for those issues are warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his symptoms of his service-connected disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain a VA examination as to the status of the Veteran's hepatitis C, cirrhosis of the liver, and employability.  The claims file should be made available for review of the Veteran's pertinent medical history.

The examiner should offer an opinion as to whether the Veteran's hepatitis C is characterized by (1) weight loss-and, if so, whether it is best described as minor or substantial; (2) hepatomegaly; (3) incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain)-and, if so, the frequency of those episodes over the past 12 months; and (4) near-constant debilitating symptoms.

The examiner should offer an opinion as to whether the Veteran's cirrhosis of the liver is best characterized by: (1) portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss; (2) a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis); (3) a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks; or (4) generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy.

The examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., hepatitis C and cirrhosis of the liver), either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The rationale for any opinion offered should be provided.  If the provider is unable to render an opinion without resort to speculation, then this should be explained.

4.  Then readjudicate the appeal, with consideration given to whether referral of the TDIU claim to the Director, Compensation and Service, for extra-schedular consideration, may be appropriate.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

